PER CURIAM.
The appellant pled no contest to the charge of possession of marijuana, specifically reserving his right to appeal the trial court’s denial of his motion to dismiss. The trial court’s finding that section 893.-03(l)(c)3, Florida Statutes (1978 Supp.), is constitutional is consistent with this Court’s ruling in State v. Cheatham, 376 So.2d 1167 (Fla.1979). We therefore affirm the judgment of the trial court.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, ALDERMAN and McDONALD, JJ., concur.